2015 IL 118929



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118929)

     EMEKA JACKSON-HICKS, Appellant, v. THE EAST ST. LOUIS BOARD OF
               ELECTION COMMISSIONERS et al., Appellees.



                               Opinion filed March 16, 2015.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       The question presented by this appeal is whether a candidate for municipal
     office is entitled to have his or her name placed on the ballot if the governing
     election board has properly calculated and announced the minimum number of
     valid signatures required by statute to support the candidate’s nominating petition,
     but the candidate’s petition falls short of that legally-mandated threshold. The
     election board in this case determined that Illinois law requires only substantial
     compliance with the numerical signature requirement and that the candidate whose
     eligibility is being challenged here had come close enough to the minimum
     requirement to permit his name to be placed before the voters. On judicial review of
     the board’s decision, the circuit and appellate courts affirmed. 2015 IL App (5th)
150028. We granted leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015). For the
     reasons that follow, we reverse the decision of the board and remand to the circuit
     court with directions.



¶2                                    BACKGROUND

¶3       Alvin L. Parks, Jr., incumbent mayor of the city of East St. Louis, is seeking
     reelection in the April 7, 2015, municipal election. City officials in East St. Louis
     run for office on a nonpartisan basis, and the first step in Mayor Parks’ reelection
     effort was to file nomination petitions to be included on the ballot for the February
     24, 2015, consolidated primary.

¶4       By law, Mayor Parks’ petitions were subject to the same rules set forth in
     section 10-3 of the Election Code (10 ILCS 5/10-3 (West 2012)) governing
     petitions filed by independent candidates. See 10 ILCS 5/10-3.1 (West 2012).
     Section 10-3 of the Election Code requires that such petitions be signed by a
     minimum number of qualified voters of the relevant political subdivision. A
     formula is specified for determining that number. 10 ILCS 5/10-3 (West 2012).
     Under that formula, nomination petitions for mayoral candidates in the upcoming
     East St. Louis election were required to have a minimum of 136 valid signatures.
     That figure was correctly calculated by election authorities and properly announced
     and publicized.

¶5       Mayor Parks filed his nomination petitions with the East St. Louis Board of
     Election Commissioners (Election Board), the governing election authority, in the
     time specified by law. His petitions contained a total of 171 signatures, a figure
     which appeared to give him 35 more than the minimum required. Shortly
     thereafter, however, Emeka Jackson-Hicks, who is also a candidate for mayor, filed
     an objection to Parks’ nomination papers pursuant to section 10-8 of the Election
     Code (10 ILCS 5/10-8 (West 2012)). Her objection challenged the validity of some
     of the signatures and contended that Parks had not, in fact, submitted sufficient
     valid signatures to permit his name to appear on the ballot.

¶6       A hearing on Jackson-Hicks’ objection was held by the Election Board on Dec.
     10, 2014. At that hearing, the attorney for the Election Board presented evidence
     that at least 48 of the signatures on Parks’ petitions were invalid, leaving him with

                                             -2-
       no more than 123 valid signatures. Twelve additional signatures were also
       questioned on the grounds that those persons were not actually registered to vote at
       the time they signed the petition, a circumstance that would render them ineligible
       to sign under section 3-1.2 of the Election Code (10 ILCS 5/3-1.2 (West 2012)). No
       other objections to the petitions were advanced or considered.

¶7         The following day, December 11, 2014, the Election Board issued a written
       decision denying Jackson-Hicks’ objection. The decision stated that the objection
       petition was in the proper form, that it had been timely filed, and that all required
       notices had been issued and served in accordance with statutory requirements. It
       also concluded that, as Jackson-Hicks had charged, Parks’ nominating papers had
       “insufficient signatures as required by law.” Despite this deficiency, the Election
       Board held “that there has been substantial compliance in that 136 signatures are
       required and [Parks’] nominating papers contain 123 valid signatures.” Based on
       this “substantial compliance” theory, the Election Board ordered that Parks’ name
       “shall appear on the ballot for election to the office of Mayor of the city of East St.
       Louis” at the upcoming consolidated primary election.

¶8         Jackson-Hicks promptly filed a petition for judicial review of the Election
       Board’s decision in the circuit court of St. Clair County (10 ILCS 5/10-10.1 (West
       2012)), arguing that because Mayor Parks had failed to submit the minimum
       number of valid signatures required by the Election Code, the Election Board
       should have sustained her objection and prevented Parks name from appearing on
       the ballot. Following a hearing, the circuit court rejected Jackson-Hicks’ argument
       and upheld the Election Board’s decision. In doing so, it relied on the same theory
       as the Election Board, namely, that Parks had “substantially complied” with the
       statutory signature requirement.

¶9         Jackson-Hicks next sought review from the appellate court. Again she was
       unsuccessful. The appellate agreed that the Election Board had properly denied
       Jackson-Hicks’ objection to Mayor Parks’ nomination papers, notwithstanding the
       fact that Parks’ petitions lacked the minimum number of signatures required by the
       Election Code, based on the theory of “substantial compliance.” It therefore
       affirmed. 2015 IL App (5th) 150028.

¶ 10      The week after the appellate court issued its opinion, as corrected,
       Jackson-Hicks petitioned this court for leave to appeal pursuant to Supreme Court
       Rule 315 (Ill. S. Ct. R. 315 (eff. Jan. 1, 2015)). She also moved that we consider her

                                                -3-
       petition on an expedited basis and, if we allowed it, that we set an expedited
       briefing schedule so that the matter could be resolved prior to the April 7 election.
       Jackson-Hicks’ motion was granted. We allowed her petition for leave to appeal,
       ruled that her petition for leave to appeal would stand as her brief and set an
       expedited timetable for filing of the appellees’ brief, a reply brief (if any), and the
       record. We also ordered that the case would be heard on the briefs without oral
       argument. The appellees’ and reply briefs have now been filed, and the matter is
       ready for a decision on the merits.



¶ 11                                             ANALYSIS

¶ 12       As a preliminary matter, Mayor Parks contends we should not reach the merits
       of Jackson-Hicks’ appeal because the matter is now moot. This argument is without
       merit. A case on appeal becomes moot where the issues presented in the trial court
       no longer exist because events subsequent to the filing of the appeal render it
       impossible for the reviewing court to grant the complaining party effectual relief.
       Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200,
       207-08 (2008). This is not such a case. Although the time for the scheduled
       February 24 primary has come and gone and materials submitted by Mayor Parks
       indicate that ballots have been printed and absentee voting has begun for the April 7
       consolidated general election, it remains possible for us to grant effectual relief to
       Jackson-Hicks.

¶ 13       East St. Louis operates under the managerial form of municipal government
       (see 65 ILCS 5/5-1-1 et seq. (West 2012)). In such municipalities, the elections for
       mayor are nonpartisan. The primary elections therefore do not determine nominees
       for particular political parties. Their purpose, instead, is to pare down the pool of
       mayoral candidates to a group of four, with the top four vote-getters remaining in
       contention and moving on to the general or consolidated election. 1 65 ILCS
       5/5-2-18.5 (West 2012).

¶ 14       Including Parks, only three candidates ended up filing nominating petitions for
       the office of mayor. There was therefore no need to reduce the number of mayoral
       candidates through the primary process. Accordingly, the actual primary for that
       office did not have to be conducted and was not held. See 65 ILCS 5/3.1-20-45
           1
             In even-numbered years, the election is called the general election. In odd-numbered years, it
       is referred to as the “consolidated election.” 10 ILCS 5/2A-1.1 (West 2012).
                                                      -4-
       (West 2012). Whether Parks’ nomination papers were proper remains significant,
       however, because one cannot appear on the ballot as a candidate for municipal
       office in municipalities operated under the managerial form of government unless
       one has first been a candidate for the office at the primary election. 65 ILCS
       5/5-2-18.5 (West 2012). If we determine that Parks’ nominating papers were
       insufficient and he did not qualify as a candidate at the primary election stage, his
       eligibility to be a candidate at the general election would fail as well.

¶ 15       Preventing Parks’ name from being placed before the voters as a candidate for
       mayor was and remains the fundamental purpose of Jackson-Hicks’ challenge.
       Although we cannot turn back the clock, the April 7 election has yet to occur, so it
       remains possible, theoretically at least, for ballots to be reprinted and electronic
       voting machines, if there are any, to be reprogrammed. Moreover, as we have
       recognized on prior occasions when confronted with similar time constraints, if it is
       too late for election officials to remove the name of an ineligible candidate prior to
       election day, a court may order election officials to disregard votes cast for that
       candidate. See, e.g., Delgado v. Board of Election Commissioners, 224 Ill. 2d 481,
       489 (2007); Bryant v. Board of Election Commissioners, 224 Ill. 2d 473, 480
       (2007).

¶ 16        That absentee ballots may already have been cast in favor of Mayor Parks is
       unfortunate, but absentee voting and difficulty in notifying voters of ballot changes
       are common and unavoidable consequences of the narrow time frame in which
       election contests must be prosecuted. Mayor Parks has not cited any authority from
       Illinois or any other jurisdiction which has held that such considerations are
       sufficient, standing alone, to foreclose further judicial review of a timely and
       procedurally proper election challenge which concludes before the election cycle
       has ended. That is hardly surprising. If such circumstances were sufficient, in
       themselves, to render an appeal moot, meaningful judicial oversight of the electoral
       process would be all but impossible, and we would be powerless to prevent the
       election of candidates who failed to meet the requirements of the law.

¶ 17      Mayor Parks makes an alternative argument that:

          “[t]o the extent that this Court invokes the public interest exception to the
          mootness doctrine [citation], *** any legislative remedy by way of future
          amendment to Section 10-3 of the Illinois Election Code would warrant
          dismissal under the mootness doctrine because such amendment would

                                               -5-
          foreclose the possibility that the issues presented in the appeal will recur in a
          future case. Indeed, this Supreme Court has explained that an appeal is rendered
          moot, and not falling within the public interest exception to the mootness
          doctrine by an amendment to the subject matter during the pendency of an
          appeal that forecloses the possibility that the issues presented in the pendency
          of the appeal will recur in a future case.”

¶ 18       We dispose of this argument with two brief observations. First, for the reasons
       we have just explained, the appeal is not moot. There is therefore no need for us to
       consider whether the public interest exception to the mootness doctrine should be
       invoked. Second, if there is, in fact, any impending legislation that bears on this
       appeal, Mayor Parks’ brief gives no hint—none at all—as to what that legislation
       is, what it says, or when it might take effect. Absent such legislation, the point
       Mayor Parks tries to make is irrelevant.

¶ 19       We turn, then, to the merits of the case. Where, as here, an electoral board’s
       decision is challenged in court pursuant to section 10-10.1 of the Election Code (10
       ILCS 5/10-10.1 (West 2012)), the proceeding is in the nature of administrative
       review. When such proceedings reach our court on appeal, it is the election board’s
       decision, not the decision of the circuit or the appellate court, that is before us.
       Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 46; Goodman v.
       Ward, 241 Ill. 2d 398, 405 (2011).

¶ 20       The standard of review we apply to an election board’s decision depends on
       what is in dispute: the facts, the law, or a mixed question of fact and law. Jackson v.
       Board of Election Commissioners, 2012 IL 111928, ¶ 47. In this case, there is no
       issue as to the facts. The dispositive question is whether the Election Board was
       correct when it interpreted the Election Code to permit the minimum signature
       requirement for nominating petitions to be judged based on a theory of “substantial
       compliance.” Where, as here, historical facts are admitted or established and the
       only dispute concerns whether the governing legal provisions were interpreted
       correctly by election officials, the case presents a purely legal question for which
       our review is de novo, a standard we have characterized as “independent and not
       deferential.” (Internal quotation marks omitted.) Goodman v. Ward, 241 Ill. 2d at
       406.

¶ 21      When determining how the Election Code should be construed, we employ the
       same basic principles of statutory construction applicable to statutes generally. Our

                                                -6-
       primary objective is to ascertain and give effect to the intent of the legislature. The
       best indication of legislative intent is the language employed by the General
       Assembly. When statutory language is plain and unambiguous, the statute must be
       applied as written without resort to aids of statutory construction (id. at 408), and
       the court will not read into it exceptions, conditions, or limitations that the
       legislature did not express (Maksym v. Board of Election Commissioners, 242 Ill.
2d 303, 318 (2011)).

¶ 22        As he has throughout these proceedings, Mayor Parks contends that the
       Election Board was within its authority to allow his name on the ballot,
       notwithstanding his failure to obtain the statutorily-required minimum number of
       signatures, because the statutory signature requirement is merely directory and not
       mandatory and substantial compliance with the law’s requirements will therefore
       suffice. In addressing this argument, we begin with familiar principles. The
       mandatory-directory dichotomy concerns the consequences of failure to fulfill an
       obligation, i.e., whether “ ‘the failure to comply with a particular procedural step
       will or will not have the effect of invalidating the governmental action to which the
       procedural requirement relates.’ ” (Internal quotation marks omitted.) O’Brien v.
       White, 219 Ill. 2d 86, 96 (2006) (quoting People v. Robinson, 217 Ill. 2d 43, 51-52
       (2005)). Whether a statute governing elections is mandatory or directory “does not
       depend upon its form but upon the legislative intention to be ascertained from a
       consideration of the entire act, its nature, its object, and the consequences which
       would result from construing it one way or the other. [Citation.]” (Internal
       quotation marks omitted.) Id. at 96-97. If a statute prescribes a consequence for
       failing to obey its provisions, that is a strong indication that the legislature intended
       it to be mandatory. Id. at 96.

¶ 23       Generally speaking, requirements of the Illinois Election Code are mandatory,
       not directory (Purnell v. Municipal Officers Electoral Board, 275 Ill. App. 3d 1038,
       1039 (1995); Kellogg v. Cook County Illinois Officers Electoral Board, 347 Ill.
       App. 3d 666, 670 (2004)). Consistent with the principles governing the
       mandatory-directory dichotomy, a candidate’s failure to comply with mandatory
       provisions of the Election Code governing nomination papers will therefore render
       the nomination papers invalid (Powell v. East St. Louis Electoral Board, 337 Ill.
       App. 3d 334, 338 (2003)), and require that the candidate’s name be removed from
       the ballot (Knobeloch v. Electoral Board, 337 Ill. App. 3d 1137, 1141 (2003)).



                                                 -7-
¶ 24       Statutory provisions such as those contained in our Election Code specifying
       numerical signature requirements are among those that are regarded as mandatory.
       See In re Contest of the Des Moines Municipal Primary Election & General
       Election, Filed by Wingert, 250 N.W.2d 731, 733 (Iowa 1977). Under the standards
       articulated in O’Brien, 219 Ill. 2d 86, we believe that the statutory signature
       requirements governing this election must likewise be given a mandatory reading.

¶ 25       The statute governing petitions for nomination of nonpartisan candidates is
       section 10-3.1 of the Election Code (10 ILCS 5/10-3.1 (West 2012)). It provides, in
       part, that nonpartisan petitions are subject to the same provisions of article 10 of the
       Election Code as those “relating to independent candidate petition requirements” to
       the extent those provisions are “not inconsistent with the requirements of such
       other statutes or ordinances [creating the political subdivision or providing the form
       of government thereof].” 10 ILCS 5/10-3.1 (West 2012). Article 10’s independent
       candidate petition requirements, in turn, are set forth in section 10-3 of the Election
       Code (10 ILCS 5/10-3 (West 2012)).

¶ 26       Section 10-3 begins by stating that “[n]ominations of independent candidates
       for public office within any district or political subdivision less than the State, may
       be made by nomination papers.” Id. The text of the law then continues by setting
       out the signature requirements for such petitions. Specifically, it specifies that the
       petitions are to be:

          “signed in the aggregate for each candidate by qualified voters of such district,
          or political subdivision, equaling not less than 5%, nor more than 8% (or 50
          more than the minimum, whichever is greater) of the number of persons, who
          voted at the next preceding regular election in such district or political
          subdivision in which such district or political subdivision voted as a unit for the
          election of officers to serve its respective territorial area. However, whenever
          the minimum signature requirement for an independent candidate petition for a
          district or political subdivision office shall exceed the minimum number of
          signatures for an independent candidate petition for an office to be filled by the
          voters of the State at large at the next preceding State-wide general election,
          such State-wide petition signature requirement shall be the minimum for an
          independent candidate petition for such district or political subdivision office.”
          Id.



                                                -8-
¶ 27        In arguing that the minimum signature requirements of section 10-3 are merely
       directory, Mayor Parks relies heavily on the legislature’s use of the word “may”
       when addressing the utilization of nomination papers to nominate independent
       candidates. This reliance is misplaced. It is true that use of the word “may” is
       generally regarded as indicating a permissive or directory reading. Robinson, 217
Ill. 2d at 53. It is also true, however, that when interpreting a statute, a court must
       view the statute as a whole, construing words and phrases in light of other relevant
       statutory provisions and not in isolation. People v. Perez, 2014 IL 115927, ¶ 9.
       Applying that principle, it is apparent that “may” does not apply to the signature
       requirement, but rather to the more basic question of whether the nomination
       process may be utilized by independent candidates to appear on the ballot.

¶ 28       Article 7 of the Election Code (10 ILCS 5/7-1 et seq. (West 2012)), addresses
       “THE MAKING OF NOMINATIONS BY POLITICAL PARTIES” and provides
       a mechanism for selecting candidates belonging to those parties through petitions
       for nomination. Article 10, under which section 10-3 falls, addresses the
       “MAKING OF NOMINATIONS IN CERTAIN OTHER CASES,” including
       minor political parties, independent candidates and nonpartisan candidates. 10
       ILCS 5/10-1 et seq. (West 2012). Specifically, section 10-1 authorizes the use of a
       convention, caucus, or meeting to make nominations in certain cases. Section 10-2
       sets up a petition process for forming new political parties and selecting their
       candidates, a process which includes the use of petitions. 10 ILCS 5/10-2 (West
       2012). 2 Section 10-3, which immediately follows and is the statute involved here,
       provides that nomination of independent candidates “may also be made by
       nomination papers.” 10 ILCS 5/10-3 (West 2012).

¶ 29       When one steps back and views these various provisions together and in
       sequence, a statutory framework emerges. Certain procedures to select candidates
       are available to certain groups and individuals under specified circumstances. By
       using the term “may” in section 10-3, the General Assembly was simply indicating
       that nomination using nomination papers is a mechanism available with respect to
       independent candidates. 3


           2
            Portions of this statute have been invalidated by the United States Supreme Court. Norman v.
       Reed, 502 U.S. 279, 293 (1992).
           3
            That aspect of section 10-3 is, of course, irrelevant to the matter at hand. This case involves
       nonpartisan candidates for municipal office. There is no need to clarify that those candidates may be
       nominated using nomination papers because section 10-3.1 (10 ILCS 5/10-3.1 (West 2012))
       mandates it. It specifically provides that the substantive provisions of section 10-3 “shall apply to
                                                      -9-
¶ 30       That nominations may be made through nominating papers is one thing. The
       sufficiency of those nomination papers is quite another. While section 10-3 (10
       ILCS 5/10-3 (West 2012)) provides that nominations “may also be made by
       nomination papers,” it does not say, and cannot be fairly read to mean, that the
       minimum number of signatures needed to support such nomination papers is
       anything but fixed and definite. Under the statute, the requisite number is
       determined according to a mathematical formula. The threshold number computed
       using the specified formula is described as a “minimum signature requirement,’
       and in order for candidates to avail themselves of the statutory nomination
       procedure contained in the statute, the law specifies that their nominating papers
       contain valid signatures equal in number to “not less than” the minimum signature
       requirement. (Emphases added.) 10 ILCS 5/10-3 (West 2012).

¶ 31       Implicit in the law’s provision that nominations may be made through
       nomination papers containing “not less than” the required minimum numbers of
       signatures is that nominations may not be made through nomination papers
       containing a number of signatures which is less than the minimum required by law.
       The latter proposition is a corollary of the former. It was no more necessary for the
       legislature to explicitly state the consequence of failing to meet its fixed numerical
       threshold that it would be in the case of the final election returns. When the law
       provides that a certain threshold is required in order to win an election, it is
       understood than if one fails to attain the threshold, one loses. Runners-up have no
       claim to office on a theory that they came close enough. So it has always been in
       American electoral politics. So it remains.

¶ 32       It is beyond dispute that access to a place on the ballot is a substantial right not
       lightly to be denied. Bettis v. Marsaglia, 2014 IL 117050, ¶ 28. We must also keep
       in mind, however, that the regulation of elections is within the power of the
       legislature, within constitutional limitations (People ex rel. Schnackenberg v.
       Czarnecki, 256 Ill. 320, 326 (1912)), for as the United States Supreme Court has
       recognized, “it is beyond question ‘that States may, and inevitably must, enact
       reasonable regulations of parties, elections, and ballots to reduce election- and
       campaign-related disorder.’ [Citation.]” Clingman v. Beaver, 544 U.S. 581, 593
       (2005). If an argument exists that the minimum signature requirements at issue in

       nonpartisan petitions to the extent that they are not inconsistent with the requirements of *** other
       statutes or ordinances [creating the municipality or providing the form of government thereof].” 10
       ILCS 5/10-3.1 (West 2012).

                                                      - 10 -
       the case fail to serve a valid purpose and are beyond the constitutional authority of
       the legislature to regulate elections and prevent election and campaign-related
       disorder, that argument has not been advanced in this case. The validity of the law,
       as written, is unchallenged.

¶ 33       In urging us to uphold the Election Board’s decision, notwithstanding his
       failure to comply with the minimum signature requirements specified in the statute,
       Mayor Parks contends his nomination papers contained enough valid signatures to
       serve the underlying purpose of the law which, he contends, is simply to
       demonstrate that a candidate has “initiative and at least a minimal appeal to the
       voters.” In Parks’ view, that should be enough.

¶ 34       The Mayor’s position is unprecedented, unworkable and contrary to law.
       Gauging candidate initiative and voter appeal were no doubt among the policy
       factors which gave rise to the legislature’s decision to adopt a minimum signature
       requirement. What Mayor Parks fails to properly appreciate is that the power to set
       the standards for accomplishing those policy considerations is vested in the General
       Assembly, not the local election boards or the courts.

¶ 35       More than a century ago, this court held that “[e]very person has a right to be a
       candidate for any office for which he is legally qualified, but if every man might
       have his name on the official ballot great inconvenience might result. Therefore no
       person may have his name printed on the official ballot unless he has been
       nominated by a party or by a certain number of voters.” People ex rel.
       Schnackenberg v. Czarnecki, 256 Ill. 320, 327 (1912). Through the clear language
       of sections 10-3 and 10-3.1 of the Election Code, the General Assembly has told us
       precisely what that certain number of voters must be in nonpartisan municipal
       elections. In marked contrast to the standard urged by Parks, which is subjective,
       uncertain and changeable on a case-by-case basis, the General Assembly has opted
       for a mathematical formula which is precise and definite in its meaning, clear and
       certain in its application, and by its nature, excludes any possibility of
       impermissible political bias. That is the standard the Election Board was bound to
       follow. It is the standard we are required to enforce. To adopt the Mayor’s position
       instead would require us to disregard the clear, unambiguous and mandatory
       language of the statute and graft onto it exceptions and limitations the legislature
       did not express. As noted at the outset of this opinion and confirmed by our election
       law jurisprudence, that is something the courts may not do.


                                              - 11 -
¶ 36        To be sure, our appellate court has recognized that, in certain circumstances,
       substantial compliance can satisfy even a mandatory provision of the Election
       Code. See, e.g., Akin v. Smith, 2013 IL App (1st) 130441, ¶ 3 (missing language in
       notarial jurat on statements of candidacy did not warrant exclusion of candidates
       from ballot); Atkinson v. Roddy, 2013 IL App (2d) 130139 (objection to nominating
       papers properly rejected even though candidate filed statement of economic interest
       in wrong county); Samuelson v. Cook County Officers Electoral Board, 2012 IL
       App (1st) 120581 (single nonconforming page of petition did not result in
       disqualification of candidacy); Siegel v. Lake County Officers Electoral Board, 385
Ill. App. 3d 452, 461 (2008) (good faith error in date listed by candidate in
       statement of candidacy and resolution to fill vacancy not sufficient to warrant
       removal of candidate from ballot). That precedent, however, is of no relevance
       here.

¶ 37        Unlike the foregoing authority, the case before us does not involve a situation
       where the candidate met the basic requirements of the Election Code, but did so in a
       technically deficient manner. Here, the candidate failed to meet a threshold
       requirement completely. While the signature requirement may have been aimed at
       showing candidate initiative and minimum voter appeal, showing candidate
       initiative and minimum voter appeal is not, itself, the standard. As we have
       explained, the clear and unambiguous standard adopted by the General Assembly
       requires compliance with a specific numerical threshold determined according to a
       specific mathematical formula. A candidate either meets that minimum threshold
       or does not. There is no close enough.

¶ 38       On two occasions our appellate court has confronted situations where the
       candidates in an election cycle have complied with the minimum signature
       threshold as computed by local election authorities, only to discover too late that
       election authorities had miscalculated and set the requisite number too low. In both
       cases, Merz v. Volberding, 94 Ill. App. 3d 1111 (1981), and Atkinson v. Schelling,
       2013 IL App (2d) 130140, the appellate court determined that under the
       circumstances, the candidates should be permitted to remain on the ballot. In both
       cases, the appellate court relied on principles of estoppel and/or considerations of
       substantial compliance to justify their result.

¶ 39      The appellate court in the case before us found this authority highly persuasive.
       2015 IL App (5th) 150028, ¶¶ 24-28. We do not. First, as just discussed, substantial
       compliance is not a valid justification for deviating from the clear and
                                              - 12 -
       unambiguous minimum signature threshold set by the legislature. Second, putting
       aside the question of whether estoppel was even properly invoked against election
       authorities in those cases (see Vestrup v. Du Page County Election Comm’n, 335
Ill. App. 3d 156, 166 (2002) (expressly declining to follow Merz in part because “it
       failed altogether to acknowledge the specific rules regarding estoppel against the
       State”)), we note that no possible claim of estoppel can be raised in this case. The
       minimum signature requirement applicable to the mayoral race here was accurately
       computed and properly conveyed to all candidates by the Election Board. Finally,
       while Atkinson followed Merz, both the Atkinson court and the appellate court here
       overlooked that the Merz court limited its holding to the case at hand, expressly
       holding that “[f]or future reference, *** the minimum statutory signature
       requirement is mandatory and should be strictly followed.” Merz v. Volberding, 94
Ill. App. 3d at 1118.

¶ 40       We do not see how the law could be otherwise. If the approach urged by Mayor
       Parks and adopted by the Election Board were accepted, there would be no way to
       insure consistency from one electoral jurisdiction to another, from one election to
       another, or even from one race to another. Local election officials could establish
       how many signatures are sufficient on a case-by-case basis according to a standard
       that is not only subjective and variable, but which lacks any obvious limits. Will
       90% of the statutory minimum turn out to be enough? 75%? Less than that?
       Candidates will be left to speculate, and significant delay and uncertainty will
       inevitably result as objectors seek redress from the courts to review whether the
       signature cutoff was fairly and properly set by local election officials in particular
       cases.

¶ 41       The appellate court refused to consider these implications on the grounds that it
       was prohibited from expressing views on matters having only advisory effect. 2015
IL App (5th) 150028, ¶ 33. While it is the decision of the Election Board, not the
       appellate court, which is under review, we feel compelled to observe that the
       appellate court’s analysis is flawed. Under the circumstances present here,
       consideration of the consequences flowing from one interpretation of the law or
       another is not inappropriate speculation on an abstract or hypothetical proposition.
       Rather, it is an important factor under the analytical rubric established by this court
       for assessing whether a provision of the Election Code is mandatory or directory.
       See O’Brien, 219 Ill. 2d at 97.



                                               - 13 -
¶ 42        Under that rubric, and for all of the reasons set forth above, the minimum
       signature requirement imposed by section 10-3 of the Election Code (10 ILCS
       5/10-3 (West 2012)) is mandatory and must be followed. In this case, the law
       required a minimum of 136 valid signatures. The other candidates met that
       threshold. Mayor Parks did not. The Election Board should therefore have granted
       Jackson-Hicks’ objection, and ruled that Mayor Parks was ineligible to appear on
       the ballot for the upcoming East St. Louis municipal election. In light of this
       holding, we need not address Jackson-Hicks’ additional argument that the Election
       Board’s decision violated the equal protection clause of the Illinois Constitution
       (Ill. Const. 1970, art. I, § 2). See, e.g., Davis v. City of Chicago, 59 Ill. 2d 439, 443
       (1974) (court will refrain from reaching constitutional question when resolution of
       that question is not necessary to the disposition).



¶ 43                                      CONCLUSION

¶ 44       For the foregoing reasons, the decision of the Election Board denying
       Jackson-Hicks’ objection to the nominating petitions filed by Parks is reversed, and
       this cause is remanded to the circuit court of St. Clair County with instructions to
       enter judgment: (1) declaring that Parks’ nominating petitions do not contain the
       minimum number of valid signatures required by law, (2) holding that Parks has
       not qualified to have his name appear on the ballot as a candidate for the office of
       mayor in the April 7, 2015, municipal election, and (3) ordering that Parks’ name
       be immediately removed from the ballot for that election. The court’s judgment
       shall further provide that if the Election Board receives any ballots cast prior to
       removal of Parks’ name, the Election Board shall be required to disregard any votes
       cast for Parks when determining the winner of the election for the office of mayor.
       Our mandate shall issue forthwith.



¶ 45       Election Board decision reversed.

¶ 46       Cause remanded to the circuit court with directions.

¶ 47       Mandate issued forthwith.




                                                - 14 -